Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The amendment filed 11/8/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the claims now recite the control device is adapted to “at initial configuration and at other times during operation” receive instructions, autonomously connect drive and functional modules, and configure the drive module. However, the specification as originally filed does not apparently disclose these functions “at initial configurations and at other times during operation” as newly recited.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-8, and 10-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the limitation "at other times during operation" in lines 8-9 of claim 1 and lines 11-12 of claim 18 which is unclear. The language is indefinite as to exactly what applicant intends to recite with the phrase “other times during operation”. Applicant has not defined what time period constitutes the control device’s operation or what would constitute “other times” based on length, intermittence, and frequency. It is unclear how one would determine infringement. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action. 
Claims 1-2, 4, 6, 8-9, 12, 14-15, and 18-19, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by DE 10-2016-209099 (DE 099).
DE 099 discloses a drive module (10) for forming an assembled vehicle, wherein 
the drive module (10) is adapted to be releasably connected to a functional module (5) for forming the assembled vehicle, comprising: 
at least a pair of wheels (30); 
at least one propulsion unit (drive motor 35) connected to the pair of wheels (30) 
at least one energy storage unit (40) for providing the propulsion unit with energy; 
a control device (45,55) configured to operate the drive module (10) as an independently driven unit;  

    PNG
    media_image1.png
    346
    662
    media_image1.png
    Greyscale

wherein the control device of the drive module is adapted to:
receive instructions from an off-board system (“the electronic device (45) is configured to receive commands from the rental station to connect the driving means (10) with the passenger compartment (5)” ([0047]) at initial configuration to automatically query whether drive means (10) and passenger compartment (5) are designed in accordance with the information requested; and 
at ‘other times’ receive instructions from an off-board system (smartphone, tablet computer, or the like) in the form of destination information to transport passengers in an autonomous manner [0048]; 
autonomously connect the drive module with the functional module at initial configuration (first passengers) and inherently at other times (after the passenger has been delivered to his/her/their destination and the modules are reconfigured for a different, second passenger, as the vehicle is capable of “picking up one or more passengers” [0048]); 
at initial configuration, configure the drive module based on a function to be performed (customer’s requirements, see translation at [0047]) by the assembled vehicle (specifically, the control device includes control means (55) which are “configured” to operate the drive module as the control means are “set up for highly automated or autonomous driving” ([0035]) and can control “at least the driving speed and the driving direction” of the drive module (10) which would implicitly change based on the desired “function” of the drive module; more specifically, a user requests a specific type of assembled vehicle, which information is directly recorded by a drive module ([0014]) where the “request” includes data relating to the “intended use” and “desired design” of the drive module in particular related to the “desired drive motor” (output power and/or torque) and/or energy store (in particular with regard to the energy carrier used and/or its energy content) ([0014]), thus making clear that the control device, having acquired ([0015]) and recorded [0014] the intended use of the requested assembled vehicle, is configured to operate the drive module based on that desired function be it power, torque, or energy); and 
at other times (inherent) configure the drive module based on a function to be performed (based on input/destination of a second passenger, as the vehicle is capable of “picking up one or more passengers, [0048]; or based on the function leading the drive module to be “required elsewhere” as seen in [0049] or “serviced”, “supplied with energy”, or “dismantled”, also [0049]);
at least two interfaces (15,20) for releasable connection with the functional module, 
each interface (15,20) being arranged on different sides (different ends) of the drive module (10, FIGS.2A-2B).  
For claim 2, the at least two interfaces (15,15,20,20) of the drive module are identical. 
For claim 4, the control device (45) is adapted to receive instructions (acquired user data and information), from an off-board system or remote operator (user), wherein the instructions are used by the control device to configure one or more characteristics of the at least one drive module according to the received instructions (see above).  
For claim 6, DE 099 discloses that “the driving means (10) is selected according to the drive force, energy means, or drive chain required by the customer” ([0046]) and further provides for the configuration defined by configuration parameters associated with characteristics of the drive module including steering (“driving direction” at [0012] and [0035], “at least the speed and direction of travel”) and/or power outtake (output power and/or torque at [0014]).  
For claim 8, the drive module is configured to be autonomously operated ([0035]).  
For claim 12, the electronic device (50) of the driving means (10) communicates with an input or display device (no reference numeral) in the passenger compartment (5) ([0038]).
For claim 14, the at least two interfaces are physical interfaces (the connection means (15) of the passenger compartment (5) is mechanically connected with the connecting means (20) of the driving means (10), [0034] and Fig.1), arranged to physically connect the drive module with the functional module and/or a second drive module.  
For claim 15, the at least two interfaces (connecting means 15) are electric interfaces, arranged for transferring electric energy and/or transmitting electric signals between the drive module and the functional module and/or a second drive module (connecting means (15) of the passenger compartment (5) is electrically connected to the connecting means (20) of the driving means (10), [0034], Fig.1). 
Further, DE 099 discloses a vehicle assembled from a set of modules, the vehicle comprising: 
at least one functional module (5); wherein the functional module is configured for accommodating or supporting a load; and at least one drive module as recited in claim 1.
DE 099 discloses the passenger car (1), driving module (10) and passenger compartment (functional module 5 having a load, passengers) are releasably coupled ([0034] and FIG.1).
For claim 19, the passenger car (1) comprises two driving means (10) ([0040, FIG.3A).
It should be noted that intended use limitations are not limiting in so far as the structure of a product is concerned. Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.

Claims 1-2, 4-10, 12-15, 18-24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Byrnes et al. (2016/0129958).
Byrnes et al. disclose a drive module (5) for forming an assembled vehicle, wherein 
the drive module (5) is adapted to be releasably connected to a functional module (6) for forming the assembled vehicle, comprising: 
at least a pair of wheels (FIG.3); 

    PNG
    media_image2.png
    162
    350
    media_image2.png
    Greyscale

at least one propulsion unit (“motor”) connected to the pair of wheels (implicit) 
at least one energy storage unit (“electrical power storage” or “battery system”, [0076]) for providing the propulsion unit with energy; 
a control device (“controller”, [0078], and central network bus) configured to operate the drive module (5) as an independently driven unit;  
wherein the control device of the drive module is adapted to, at initial configuration or other times during operation (ie “on the fly”, see [0078]):
receive commands from an off-board system (ie an operator or assembly interface, [0062]);
autonomously (automatically) connect the drive module with the functional module (where the modules can automatically recognize the orientation of other modules in relation to the vehicle and adjust according [0062]); and 
configure (automatically “reconfigured” [0078]) or adjust “on the fly” based on a function to be performed (where the function to be performed can include: 
that of generating “the necessary control outputs to the motors or drive equipment on the module when the overall control of the vehicle or movement of the vehicle in a particular fashion was called for” ([0078]); 
the configuration taking place via a central network bus which automatically recognizes the type, configuration and relative positioning of individual modules via controller network [0098], and the “overall drive control” of the vehicle is automatically “reconfigured” [0078])); and 
at least two interfaces (universal connection and attachment hardware which would allow a “joint methodology” such that each module can accommodate not only the adjacent connection of the front of one module to the base of another module, but also would contain appropriately mirrored attachment points or hardware that would allow for a module to be joined from either end thereof to either end of an adjacent module, i.e. front to front or back to back, [0067]) for releasable connection with the functional module, 
each interface being arranged on different sides (front or back) of the drive module.
Byrnes provides for an accessory module which provides a third-party component such as power or hydraulics [0101], air compressor or auxiliary power converter [0102], operator cab or seating module [0104-0105]; a deck surface [0106]; a lifting device [0107]; or a payload box or a payload tank [0108-0109]. Based on the number and type of accessory modules, a PHOSITA understands that the drive module would function to provide more or less “output” to the motors or drive equipment based on the “particular fashion” of the vehicle called for. 
For claim 2, the at least two interfaces of the drive module are identical ([0067]). 
For claim 4, the control device is adapted to receive instructions, from an off-board system or remote operator (“wireless remote control”, [0095]), wherein the instructions are used by the control device to configure one or more characteristics of the at least one drive module according to the received instructions. 
For claim 5, the control device is adapted to store instructions for at least one configuration of the drive module (appropriate software is ‘stored’ within the “memory” of the controller or controllers, [0078]). 
For claim 6, the control device is adapted to configure the at least one drive module based on configuration parameters associated with characteristics of the drive module including steering ([0012]).  
For claim 7, the drive module includes sensors for detecting and registering objects in a surroundings (sensors, [0015], can sense via the controller and control network, the proximity of the vehicle to at least adjacent vehicles (object) in the surrounding area). 
For claim 8, the drive module can be autonomously (automatically. [0062]) operated.
For claim 10, the control device is configured to control the drive module through control signals received from a remote located operator (wireless remote control, [0095] and [0099]). 
For claim 12, the control device is configured to communicate with a second control device of the functional module ([0025], control communicates with the other modules and necessary components thereon). 
For claim 13, the drive module can communicate with a second drive module ([0078]). 
For claim 14, the at least two interfaces are physical interfaces (universal connection and attachment hardware which would allow a “joint methodology” such that each module can accommodate not only the adjacent connection of the front of one module to the base of another module, but also would contain appropriately mirrored attachment points or hardware that would allow for a module to be joined from either end thereof to either end of an adjacent module, i.e. front to front or back to back, [0067]). 
For claim 15, the at least two interfaces (network buses) are electric interfaces, arranged for transferring electric energy or transmitting electric signals between the drive module and the functional module or a second drive module.
Further, Byrnes et al. disclose discloses a vehicle assembled from a set of modules, the vehicle comprising: 
at least one functional module (6); wherein the functional module is configured for accommodating or supporting a load; and at least one drive module (5) as recited in claim 1.
For claim 19, the drive module comprises first and second drive module (5,5). 
For claim 20, The first drive module is a master and the second is a slave ([0078]). 
For claim 21, the vehicle is truck for transporting goods as seen in FIGS. 1-3,7-16.
For claim 22, the functional module is a forklift (FIG.6). 
For claim 23, the functional module is a passenger compartment (FIGS.1-2)/ 
For claim 24, the functional module is a container lift (FIG.6). 
For claim 26, the functional module is bucket (FIG.9). 
For claim 27, the at least one functional module comprises a second control device to communicate with an off-board system (remote control). 
It should be noted that intended use limitations are not limiting in so far as the structure of a product is concerned. Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 5, the control device of the drive module is adapted to store (“record”, [0014]) at least one configuration of the drive module. DE 099 fails to provide for a storing means as recited. 
Scaringe et al. teach after identifying the unique identification of module (230), the onboard computer (222) may choose the appropriate configuration of the vehicle (200) ([0033]).
It is possible to set the configuration of the vehicle according to the situation through the information in the main board of the driving module. 
DE 099 and Scaringe et al. are in the same field namely a modular vehicle assembly with automating the modular vehicle assembly through a program control. 
It would have been obvious to one of ordinary skill in the art to have applied the onboard computer (222) including features of Scaringe et al. to the control device (55) of DE 099 in order allow for programed control and specificity of the assembled vehicle. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 7, DE 099 lacks the drive module comprises at least one sensor for detecting and registering objects in a surroundings of the drive module as recited, a feature taught by Scaringe et al. with the description of “an object detection sensor capable of detecting an obstacle” ([0034]). 
It would have been obvious to one of ordinary skill in the art to have provided DE 0999 with the sensor taught by Scaringe et al. in order to prevent collisions with obstacles. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of the well known prior art. 
For claim 10, the examiner takes official notice that controlling the driving of a vehicle through an external controller is well known in the prior art. 
It would have been obvious to one of ordinary skill in the art to have configured the control device (55) of DE 099 to control the drive module through control signals received from a remotely located operator as is known from the well known prior art in order to provide control of the vehicle remotely. 
The Examiner took notice of facts or common knowledge in the art which are capable of such instant and unquestionable demonstration as to defy dispute. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). If Applicant fails to challenge the Examiner’s notice and it is clear that he has been given ample opportunity to make such challenge, the Examiner’s finding will be considered conclusive. Id. at 1091-92, 165 USPQ at 421. 
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)
To properly challenge the Examiner’s notice, Applicant must present evidence to the contrary. Compare In re Knapp-Monarch Co. 296 F.2d 230, 232 USPQ 6, 8 (CCPA 1961) (considering challenge to taking of judicial notice by Trademark Trial and Appeal Board).
In this instance, Applicant’s traversal is inadequate.
Applicant does not present any evidence or make any assertions rebutting the Examiner’s statements, but merely asserts that the Examiner has not provided any factual evidence. Examiner took Official Notice and applicant was given ample opportunity to challenge. Accordingly, Applicant has failed to properly challenge the Examiner’s statements. 
As the Applicant did not properly traverse the Examiners Official Notice and “the limitations under Official Notice” are taken as admitted prior art.
Because applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 11, DE 099 is silent on the drive module is associated with a registration number but Scaringe et al. teach “assigning the identification number to the module (230) ([0033]). 
It would have been obvious to one of ordinary skill in the art to have added an identification umber as taught by Scaringe et al. to the drive module of DE 099 to allow for identification thereof and meet state/legal criteria. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Byrnes et al. in view of Scaringe et al. (2017/0197679). 
For claim 11, Byrnes et al. is silent on the drive module is associated with a registration number but Scaringe et al. teach “assigning the identification number to the module (230) ([0033]). 
It would have been obvious to one of ordinary skill in the art to have added an identification number as taught by Scaringe et al. to the drive module of Byrnes et al. to allow for identification thereof and meet state/legal criteria. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 13, the control device (50) is configured to receive, from the second control device of the functional module, instructions (acquired data/information [0015]) associated with at least one configuration for the drive module (passenger’s requirements where an input or display device in the passenger compartment, [0038]), 
wherein the instructions are stored (‘directly recorded’ [0014]) in the second control device of the functional module and is based on a function (desired user input) to be performed by the assembled vehicle.  
DE 099 fail to provide for a storing means, wherein the at least one configuration is stored in the second control device of the functional module and is based on a function to be performed by the assembled vehicle. 
Scaringe et al. teach after identifying the unique identification of module (230), the onboard computer (222) may choose the appropriate configuration of the vehicle (200) ([0033]).
It is possible to set the configuration of the vehicle according to the situation through the information in the main board of the driving module. 
DE 099 and Scaringe et al. are in the same field namely a modular vehicle assembly with automating the modular vehicle assembly through a program control. 
It would have been obvious to one of ordinary skill in the art to have applied the onboard computer (222) including features of Scaringe et al. to the control device (55) of DE 099 in order allow for programed control and specificity of the assembled vehicle. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 or alternatively Byrnes et al. in view of the well known prior art. 
For claim 16, neither DE 099 nor Byrnes et al. disclose a separate closed cooling system. 
Examiner takes official notice that cooling systems are well known in the prior art. 
It would have been obvious to one of ordinary skill in the art to have provided a well known cooling system of the prior art for use with the vehicle of DE 099 or Byrnes et al. in order to thermally regulate or manage the temperature within the vehicle. 
The Examiner took notice of facts or common knowledge in the art which are capable of such instant and unquestionable demonstration as to defy dispute. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). If Applicant fails to challenge the Examiner’s notice and it is clear that he has been given ample opportunity to make such challenge, the Examiner’s finding will be considered conclusive. Id. at 1091-92, 165 USPQ at 421. 
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)
To properly challenge the Examiner’s notice, Applicant must present evidence to the contrary. Compare In re Knapp-Monarch Co. 296 F.2d 230, 232 USPQ 6, 8 (CCPA 1961) (considering challenge to taking of judicial notice by Trademark Trial and Appeal Board).
In this instance, Applicant’s traversal is inadequate.
Applicant does not present any evidence or make any assertions rebutting the Examiner’s statements, but merely asserts that the Examiner has not provided any factual evidence. Examiner took Official Notice and applicant was given ample opportunity to challenge. Accordingly, Applicant has failed to properly challenge the Examiner’s statements. 
As the Applicant did not properly traverse the Examiners Official Notice and “the limitations under Official Notice” are taken as admitted prior art.
Because applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 or Byrnes et al. in view of the well known prior art. 
For claim 17, neither DE 099 nor Byrnes et al. disclose the drive module is adapted to communicate with a traffic system. 
Equipping communications of an autonomous vehicle with the traffic system is well known in the prior art and the examiner takes official notice of such. 
It would have been obvious to one of ordinary skill in the art to have equipped communicating mechanisms of the well known prior art with the vehicle of DE 099 or Byrnes et al. in order to allow further autonomy of the vehicle with traffic flow. 
The Examiner took notice of facts or common knowledge in the art which are capable of such instant and unquestionable demonstration as to defy dispute. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). If Applicant fails to challenge the Examiner’s notice and it is clear that he has been given ample opportunity to make such challenge, the Examiner’s finding will be considered conclusive. Id. at 1091-92, 165 USPQ at 421. 
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)
To properly challenge the Examiner’s notice, Applicant must present evidence to the contrary. Compare In re Knapp-Monarch Co. 296 F.2d 230, 232 USPQ 6, 8 (CCPA 1961) (considering challenge to taking of judicial notice by Trademark Trial and Appeal Board).
In this instance, Applicant’s traversal is inadequate.
Applicant does not present any evidence or make any assertions rebutting the Examiner’s statements, but merely asserts that the Examiner has not provided any factual evidence. Examiner took Official Notice and applicant was given ample opportunity to challenge. Accordingly, Applicant has failed to properly challenge the Examiner’s statements. 
As the Applicant did not properly traverse the Examiners Official Notice and “the limitations under Official Notice” are taken as admitted prior art.
Because applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Byrnes et al. (2016/0129958).
For claim 20, DE 099 discloses the two drive means (10, FIG.3A) operate/move autonomously together ([0040]) but fails to provide the drive modules as a master/slave configuration, a feature taught by Byrnes et al. where modules are provided each with controllers such that one of the controllers on one of the drive modules might become the master, with the remaining being slaved to that controller (slaves) ([0078]). 
It would have been obvious to one of ordinary skill in the art to have configured the two drive means (10) of DE 099, one as a leader and the other as a follower, as taught by Byrnes et al. in order to provide a specific desired driving characteristic. 

Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679) and further in view of Wilt (2005/0230934).
DE 099 discloses the vehicle being a passenger car (1, Fig.1) but fails to provide for the vehicle being a truck (freight car), fork lift, bus, container lift, tractor, or excavator. 
Scaringe et al. teach a freight car (200) used for cargo accommodation (Fig.3).
It would have been obvious to one of ordinary skill in the art to have provided the vehicle of DE 099 as a freight car (truck) as taught by Scaringe et al. as an obvious modification in order to allow cargo items to be transported therein. 
Wilt further teaches a modular vehicle where the chassis module (40) is configured to meet the requirements of a specific application, such as a crane (42) ([0025] and FIG.7). 
DE 099 and Wilt belong in the same technical field of endeavor as both relate to modular vehicles where each component module is simplified to facilitate assembly and disassembly according to demand. 
It would have been obvious to one of ordinary skill in the art to have provided the various uses of chassis module (40) of Wilt to the passenger compartment (5) of the vehicle of DE 099 in order to allow for the use of multiple configurations based on user desires. The specific configuration(s) recited would have been obvious to one of ordinary skill in the art as a matter of choice absent persuasive evidence that the particular configuration of the vehicle was significant. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 or Byrnes et al. in view of Hao et al. (10221055). 
For claim 25, neither DE 099 nor Byrnes et al. disclose the module being a turntable, a feature taught by Hao et al. as seen with turntable (14) as seen in FIGS.2-3.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the module of either DE 099 or Byrnes et al. with a turntable as taught by Hao et al. as an obvious functional alternative. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 27, DE 099 provides the electronic device (45) of the driving means (10) communicates with the rental station (an off-board system), and the other electronic device (50) of the driving (10) communicates with the input or display device (no reference numeral) in the passenger compartment (5) ([0038] and [0047]).
DE 099 fails to include the functional module comprises a second control device configured to communicate with an off-board system but it would have been obvious to one of ordinary skill in the art to have modified the design of DE 099 to provide the second control (50) in communication with the rental station as an obvious expedient in order to afford the second control module the same inputs as the first. 

Response to Arguments
Applicant's arguments filed 11/8/22 have been fully considered but they are not persuasive. 

DE 099
Applicant argues that DE 099 does not disclose the limitation that the control device is adapted to “configure the drive module” based on a function to be performed as recited. 
Instead, applicant believes the reference discloses only that a plurality of configured drive modules are “preconfigured” for a specific function (Remarks, page 7). While the examiner agrees the module can be preconfigured, she further notes that the drive modules are also “configured” (via smartphone, tablet or the like) to:
at an initial configuration, function as a transport (function to be performed) to allow passengers to reach a desired destination; and
at other times, function to allow the module to be “required elsewhere”, “serviced”, “supplied with energy”, or “dismantled” [0049].
DE 099 discloses the functions can be configured via smartphone, tablet, or the like at both [0048] and [0049].
Applicant goes on to argue that nothing in DE 099 appears to teach or suggest connecting a functional module and a drive module to each other, and thereafter configuring the drive module based on a function to be performed by the assembled vehicle for both initial configuration and for other times during operation, as newly recited. Examiner disagrees. 
Initially, examiner notes that added subject matter appears to be new matter not disclosed by the specification as originally filed. 
Secondly, the examiner notes that DE 099 does disclose connecting a functional module and a drive module to each other (based on user instructions/desires), and thereafter configuring the drive module based on a function to be performed (transport destination) by the assembled vehicle for both initial configuration and implicitly for other times during operation, such as when a second passenger is picked up (see [0048] where vehicle is capable of “picking up one or more passengers”) or when an initial passenger is delivered to a destination and thus the vehicle is read for a subsequent passenger. 
Further, examiner notes that at ‘other times’ the drive module can be configured to allow the module to be “required elsewhere”, “serviced”, “supplied with energy”, or “dismantled” [0049] all functions to be performed after the initial passenger transport.
So in other words, the drive means of DE 099 does in fact teach the control device of the drive module is adapted to at initial configuration and at other times during operation, receive instructions from an off-board system (smartphone, tablet) and to autonomously connect the drive module with the functional module and to configure the drive module based on a function to be performed (transport, servicing, energy resupply, dismantling) as recited in newly amended independent claims 1 and 18. 

Byrnes
Applicant further submits that Byrnes also fails to teach or suggest connecting a functional module and a drive module to each other, and thereafter configuring the drive module based on a function to be performed by the assembled vehicle for both initial configuration and for other times during operation, as recited. And further that all that Byrnes discloses is set up of a nodal network of controllers on the vehicle for the relay of information. 
The examiner disagrees. Examiner again notes the recited language includes new matter. 
As set forth above, Byrnes discloses the control device of the drive module is adapted to, at initial configuration or other times during operation (ie “on the fly”, see [0078]): receive commands from an off-board system (ie an operator or assembly interface, [0062]); and autonomously (automatically) connect the drive module with the functional module ([0062]). 
Thereafter, the control device is configured based on a function to be performed, that is the control device is configured to generate “the necessary control outputs to the motors or drive equipment” based on the particular fashion called for. Depending on the specific type and number of accessory modules (operator cab, seating module, a deck surface, lifting device, or payload, it is clear that the motor “output” can be adjusted. 
In this way, the drive units are ‘configured’ as broadly recited and interpreted. 
Applicant further argues that Byrnes fails to disclose the "control device of the drive module is adapted to ... autonomously connect the drive module with the functional module. 
Examiner again disagrees. Byrnes specifically provides for an autonomous (automatic) connection of the drive module with the functional module ([0062]) as set forth above. 
The control includes necessary programming such that the connection allows the drive module to either recognize that as an appropriate or acceptable control configuration and allow for control appropriately thereof or alternatively notify the assembly or the operator that the configuration of the vehicle in that fashion was not one that was accepted or programmed and that a change in vehicle configuration is required ([0062]) where the connection is contemplated to be wireless. 

Official Notice
Because applicant’s traverse in the previous response (of 6/27/22) was not adequate, the common knowledge or well-known in the art statement was taken to be admitted prior art. See MPEP 2144.03(C). 
As set forth above and reiterated here, to adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. 
Applicant has failed to do so in this response. Moreover, applicant has not made any attempt to do so in the prior response.
It is unclear to the examiner why applicant believes the stated findings to be new or novel and not common knowledge known to a PHOSITA. 
Specifically, applicant has not identified what error is made by the statements. 

The first statement is that controlling the driving of a vehicle through an external controller is well known in the prior art. Is applicant unaware of the technology available in all remote control toy cars? Is applicant unaware of how drones work? The same technology has been applied to vehicles as early at 1974. If Applicant continues to argue against the official notice, Applicant needs to identify the supposed errors in this statement.
However, to provide instant and unquestionable evidence, examiner submits that allow the following references disclose that which was taken by official notice to be well known.
The examiner thus instantly and unquestionably presents at least references to:
Nakatsuju et al. (3792424) disclose an under-water service vehicle driven by a remote control without a human operator (Col 1, lines 15-18);  
EP 0315210 A1 disclose an electrical vehicle for road transportation “driven by remote control” (claim 1); 
Zhao (2015/0107914) discloses an electric vehicle which may be “a remote control to drive the vehicle rather than human being inside to drive the vehicle” ([0009] and [0088]); and
CN 204798429 U discloses that a user could use the remote control to drive vehicle 1.

The second statement of official notice has likewise not been adequately traversed. Examiner took official notice that cooling systems are well known in the prior art. If Applicant continues to argue against the official notice, Applicant needs to identify the supposed errors in this statement.
However, to further illustrate the well known material, examiner presents instant and unquestionable evidence with references to:
a) FR 2987805A which discloses a cooling system for a traction battery of a vehicle with electric or hybrid propulsion (claim1);  
b) CN 103165958 A disclosing a battery pack cooling system that can be used for an electric propulsion system in a vehicle (Abstract); 
c) CN 104512216A discloses a cooling system for a battery of a hybrid electric vehicle with a battery propulsion power source; 
d) CN 105932352 A provides for an electric propulsion vehicle (FEV) or hybrid electric vehicle with cooling system applied to cool battery set (8) (see Description, Preferred Embodiment); and finally 
e) Dechovich (5582929) teaches a cooling system for a battery intended for use for the propulsion of automobiles and vans (Col 1, lines 46-47). 

The third statement that equipping communications of an autonomous vehicle with the traffic system is well known was not traversed. Examiner request Applicant identify the supposed errors in this statement. Again, examiner again provides references to: 
a) KR 101701901 B1 discloses an autonomous vehicle which receives traffic signal information by communicating with a traffic light through a communication device such as, for example, a short-range radio (Description of Embodiments);  
b) WO 2014/120053A1 discloses communication between intelligent agents such as the controllers of traffic lights and controllers of autonomous vehicles ([0062]); 
c) KR 20140062582A provides an unmanned autonomous vehicle which can recognize a traffic light at an intersection and traffic signal information provided to a vehicle terminal device using wireless communication between the vehicle and the infrastructure (Description); 
d) Mishra et al. (2016/0260328) teaches short-range communications are currently used for communicating information relevant to autonomous vehicle ([0026]), such as traffic light states; and finally 
e) CN 102568237B discloses an autonomous vehicle traffic system (claim 5) further comprising a control module, the control module in communication with the vehicle controller and capable of operation according to one or more navigation commands received by the vehicle controller. All these references justify the statement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILARY L GUTMAN/Primary Examiner, Art Unit 3616